Citation Nr: 1235328	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), on a schedular or extraschedular basis, to include a claim of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), prior to May 24, 2007, and entitlement to a total schedular rating from that date.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In an August 2006 rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD from 50 percent to 70 percent, effective November 30, 2005.  The Veteran disagreed with that evaluation, and contended that he was totally disabled by PTSD.  A rating decision issued in June 2008 granted TDIU, effective May 24, 2007.  The Veteran's 2005 claim for an increased evaluation for PTSD includes a claim for TDIU.  As the Veteran is challenging the disability rating assigned for his PTSD, and the appeal includes assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran has been awarded TDIU from May 24, 2007.  The Veteran's contention that he is entitled to a total schedular evaluation instead of TDIU from May 24, 2007, remains on appeal, even though a total schedular award might not result in payment of increased compensation, because a total schedular (100 percent) evaluation is considered a greater benefit than an award of TDIU.  See, e.g., 38 C.F.R. § 3.350 (2012).
 
The Veteran requested a Travel Board hearing, but later withdrew that request.  Appellate review may proceed.  
  

FINDINGS OF FACT

1.  Prior to May 24, 2007, the Veteran's PTSD resulted in loss of employment the Veteran had previously held for many years, but his income from self-employment remained above the level for marginal employment and constituted substantial gainful employment.  
2.  During the pendency of this appeal, the Veteran has manifested at least one symptom consistent with a total schedular evaluation, but the Veteran's overall functioning is not consistent with a total schedular evaluation, as his verbal and written communication remains logical and relevant, he maintains some family relationships, providers have opined that the Veteran is not a threat to himself or others, and he has not manifested gross impairment of thought processes, disorientation, or such severe memory loss as to meet the criteria for a total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU are not met prior to May 24, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2012).

2.  Although the criteria for an award of total compensation are met on an extraschedular basis, and TDIU has been granted from May 24, 2007, the criteria for a total schedular evaluation for PTSD are not met, prior to or from that date.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.16, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to provide notice 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the instant case, the RO issued a notice letter in November 2005 which advised the Veteran about what information and evidence was needed to substantiate the claim for an increased evaluation for PTSD.  The Veteran's communications dated in February 2006, December 2006, and February 2007 reflect that the Veteran understood the types of evidence which would substantiate a claim for an increased rating or a claim that he was unemployable due to his service-connected PTSD.  

There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  Sanders v. Nicholson, 129 S.Ct. 1696, 1704-05 (2009).  The Veteran does not argue that any defect in notice, either as to timing or as to content, prejudiced his effort to substantiate the claim for an increased evaluation.  The Board concludes that the Veteran was not prejudiced by any defect in the timing or content of notice about any of the claims.  The duty to notify the Veteran as to the claims addressed in this decision has been met.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA examination in March 2006 as to the severity of his service-connected PTSD.  The Veteran's VA clinical records have been obtained.  The Veteran has stated that he did not received treatment from any non-VA provider.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of any claim at issue that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of either claim addressed in the decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for increased evaluation for psychiatric disability

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130. 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340, 4.15.

Mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Background

Historically, the Veteran sought service connection for PTSD in 2002.  That claim was granted in December 2002, and a 50 percent initial evaluation was assigned.  In November 2005, the Veteran submitted a claim that the severity of disability due to PTSD had increased.  A 70 percent rating was assigned from November 30, 2005, the date on which that claim was received by VA, by a rating decision prepared in August 2006.  An award of individual unemployability (TDIU) was granted from May 24, 2007.  The Veteran contends that he is entitled to TDIU or a total schedular rating prior to May 24, 2007.  


Rating in excess of 70 percent prior to May 24, 2007, to include TDIU

In November 2005, the Veteran sought an evaluation in excess of 50 percent for PTSD, stating that he was having marital problems, he was becoming a recluse, he was having difficulty maintaining his business, and he had constant suicidal thoughts.  The record reflects that the Veteran was an appliance repair specialist, and that he began working on his own after he was terminated from a family-owned business on 2002.  

VA outpatient treatment notes dated in September 2004 reflect that the Veteran reported suicidal ideation "without intent," and remained involved with his separated spouse and his daughter, who lived a few doors away.  The Veteran reported extreme anxiety on approach to tasks or contact with others.  He reported that once he would begin a task, such as installing a dishwasher, he would be comfortable and be able to finish, but he found it very difficult to start.  The Veteran reported that it was very difficult for him to get up in the morning.  The provider noted that the Veteran was self-medicating with illegal drug use, which was "better than his earlier use of alcohol," but not functional.  

The Veteran's personal hygiene was fair, his speech was normal, and he was described as not suicidal or homicidal, with no intent or plan, and having no delusions, in November 2004.  His sleep and appetite were marginal, and his mood was depressed, anxious, irritable, with panic attacks and social withdrawal.  Essentially the same description was assigned in December 2004 and June 2005, February 2006.  

At VA examination in March 2006, the examiner stated that the Veteran was able to provide self-care, but was intermittently unable to perform such activities of daily living as cooking a meal.  He sometimes would do nothing other than watch TV, go to the bathroom, and eat food dropped off by his family.  The Veteran reported that he could not get to work more than once a week.  He reported that he was unable to maintain family functioning because his symptoms made him unbearable to live with.  A GAF score of 58 was assigned.  

In March 2006, the provider described the Veteran as "remarkably anxious."  The Veteran reported that he would have a panic attack if he saw someone he knew.  He continued to drink for anxiety reduction.  In April 2006, the Veteran reported that he was able to go to the drug store for the first time in two years.  The Veteran sought medical evaluation for a skin disorder which was resulting in non-healing sores.  In May 2006, he reported a decrease in his use of alcohol.  He was described as not suicidal or homicidal, with no intent or plan.  

In September 2006, the Veteran reported that he went out to eat with his daughter, on one occasion.  He reported that he was intoxicated less often.  

In December 2006, the Veteran submitted a statement in which he indicated he was not able to hold a job.  He further stated that he couldn't even get out of bed at times, or leave his house.  In a May 2007 claim for TDIU, the Veteran reported that his income had dropped to $1,500 per month ($18,500 per year).  The Veteran stated that he was unable to hold steady employment, was unable to leave his house at times, was unsociable, and had terrible anxiety.  

In February 2007, the he reported sobriety of two months duration.  In March 2007, he visited his daughter, who had moved to Nevada.  In August 2007, he reported decreased anxiety and continued sobriety.  In November 2007, the Veteran reported that he was working "more often" but was having trouble being civil to "stupid customers" which had previously been strength for his self-employment.  

Analysis

The financial evidence submitted by the Veteran establishes that the Veteran, despite his diminished ability to work, continued to engage in substantial gainful employment, with an income above that of marginal employment, even though he was unable to work full-time.  

"Substantially gainful employment" is that employment" which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

The Veteran has supplied information which establishes that, at least prior to May 24, 2007, his income remained above the level for substantial gainful employment.  The pension rate in December 2006 for a Veteran with one dependent was $14,313, and in excess of the poverty threshold for an individual with one dependant in 2006 ($13,200) or 2007 (13,954 for a two-person household with members under age 65), and in excess of wages for full-time employment at the minimum hourly federal wage ($5.15 in 2006, or a yearly income at 40 hours per week of $206, or just under $11,000 for 52 weeks).  See VA's Improved Pension Rate Tables, Historical, M21-1MR, Appendix I; US Department of Commerce, Census Bureau, 2006 Poverty Thresholds (census.gov); 2007 Poverty Thresholds (census.gov); 2006 US Department of Labor, Wage and Hour Division (WHD), History of Federal Minimum Wage Rates Under the Fair Labor Standards Act, 1938 - 2009 (DOL.gov).   

For purposes of Veterans' benefits, 'substantially gainful employment' is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works.  Faust v. West, 13 Vet. App. 342 (2000).  The Veteran's own statements establish that his income remained in excess of that which constituted substantially gainful employment, despite the fact that the Veteran's PTSD symptoms prevented him from working at times.  Since he remained able to perform substantially gainful employment prior to May 24, 2007, he did not meet the criteria for TDIU or for a total schedular evaluation, which requires evidence establishing total social and occupational impairment.  

The clinical evidence establishes that the Veteran was so anxious that, at least at times, he was unable to leave his home and unable to start tasks.  However, the clinical reports, which show that the Veteran appeared for medical, surgical, and psychiatric treatment at VA on at least 8 occasions in each year from 2005 through 2007.  The VA clinical records reflect that the Veteran's anxiety did not preclude him from leaving his house to seek medical treatment.  

In particular, no VA provider or examiner noted suicidal ideation, illogical speech, gross impairment of thought process, or severe disorientation, such that the Veteran was unable to remember who he was or where he was, prior to May 24, 2007.  The clinical evidence does establish that the Veteran had near-continuous anxiety, depression, and panic attacks.  However, he continued to function at least well enough to live independently in his home, as the Veteran's wife and daughter moved to a different residence and the Veteran remained at his home.  

The clinical evidence establishes that the Veteran was unable to perform such routine activities as cooking at times, and that, at times, the Veteran was not careful about personal hygiene, prior to May 24, 2007.  The Veteran's neglect of personal appearance and hygiene is such that providers at times rated his hygiene as "fir" rather than good.  However, the evidence establishes that, at least when he attended VA treatment visits, his hygiene was adequate.  

The clinical evidence establishes that the Veteran is irritable.  However, there is no evidence that he has struck a member of his family, prior to May 24, 2007.  The Veteran has indicated, in his statements to VA during the course of this claim, that he is suicidal.  However, no provider has determined that the Veteran had a suicide plan or intent, prior to May 24, 2007.  The Board finds that the Veteran's overall functioning was much more consistent with a 70 percent evaluation, prior to May 24, 2007, than with a 100 percent evaluation.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.   
The Board acknowledges that the Veteran met at least one criterion for a total evaluation.  However, as noted, the Veteran himself ahs reported that he had income of $1,500 per month.  This level of income reflects that the Veteran does not have total occupational impairment.  The record reflects that the Veteran continued to maintain relationships with certain family members, including his wife and daughter, even though they moved out of the Veteran's residence, and that he was in contact with his brother.  The Veteran's relationships with health care providers were sufficiently effective to allow the Veteran to maintain VA health care.  The Board finds that the Veteran did not meet the criteria for TDIU or for a total schedular evaluation prior to May 24, 2007.

The Board finds that the clinical evidence establishes that the Veteran meets one criterion for the 100 percent schedular evaluation, intermittent inability to perform activities of daily living.  However, the Veteran's other symptoms are most consistent with a 70 percent evaluation.  

The preponderance of the evidence is against a finding that the Veteran had total occupational and social impairment, so as to meet the criteria for a total schedular evaluation, prior to May 24, 2007.  The evidence is against the appeal for an evaluation in excess of 70 percent, to include the claim for TDIU.

Extraschedular Rating 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the evidence does not present discussion of symptoms of PTSD which are not considered in the rating criteria.  The Veteran's irritability, inability to perform routine tasks, anxiety, depression, flashbacks, poor sleep, diminished appetite, intermittent inability to leave his home or work, are symptoms which may be evaluated under the rating schedule.  There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  The evidence does reflect that the Veteran has suffered significant interference with employment, reducing his income.  However, as he remained able to engage in substantial gainful employment, the facts do not establish such marked interference with employment as to meet the criteria for a total schedular evaluation on an extraschedular basis or to meet the criteria for TDIU prior to May 24, 2007.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The threshold determination, that is, whether there are any symptoms of PTSD that are not reasonably contemplated within the available rating criteria, must be answered in the negative, since all current symptoms of the Veteran's PTSD are contemplated in the rating criteria.  The Board further finds that the Veteran's disability picture due to PTSD is not so unusual or exceptional in nature as to render inadequate the staged ratings assigned herein.  The criteria for a referral for extraschedular consideration are not met for the period prior to May 24, 2007.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating in excess of 70 percent for PTSD.  Thun, 22 Vet. App. at 115  
Claim for total schedular evaluation from May 24, 2007

As noted above, the Veteran has been granted total compensation for the period from May 24, 2007, on the basis that his ability to engage in employment is so impaired by his service-connected PTSD that he is unable to form the relationships necessary to obtain or maintain substantial gainful activity.  The objective evidence does not include evidence of the Veteran's earned income form may 24, 2007, but it is reasonable to infer from the clinical evidence that the Veteran's assertions that his income continued to fall is credible.  The Board does not disagree with the RO's assignment of a total rating for compensation purposes based on unemployability (TDIU).  

As the award of TDIU is an assignment of compensation in excess of the rate for a 70 percent schedular evaluation on the basis of unemployability, the award of TDIU is, in essence, a type of extraschedular evaluation.  The only question remaining before the Board is whether the Veteran meets the criteria for a schedular 100 percent evaluation, a threshold that is higher than the criteria for an award of TDIU.  

The Board agrees that the Veteran has manifested severe and debilitating symptoms of PTSD since May 24, 2007.  In particular, the Veteran was so anxious that, at least at times, he was unable to leave his home and unable to start tasks.  He remained irritable, and his spouse did not return home.  However, the Veteran maintained contact with his separated spouse, and treatment notes reflect that the Veteran assisted his wife in seeking emergency treatment when she had health problems.  The clinical records also establish that the Veteran was able to visit his daughter in another state and assist her during a difficult pregnancy.  See, e.g., November 2008 VA outpatient treatment report.  The Veteran's brother lived with the Veteran during the period from May 24, 2007.  Although the Veteran reported that his brother might leave, the brother continued to live with the Veteran at the time of the Veteran' May 2010 VA examination.  Thus, the clinical picture is not consistent with total social impairment.  

In a September 2008 statement, the Veteran indicated that he was withdrawing his request for Travel Board hearing because his anxiety and irritability meant that he would rather have surgery than drive in Los Angeles, where the hearing would be held.  An April 2010 statement submitted by the Veteran also establishes that the Veteran's written communications are logical, relevant, and clear.  The Veteran also stated that his suicidal ideation was much worse that as described by examiners, and stated that it was obvious that "a blind eye has been cast at my problems."  However, the Board notes that providers have stated that they discuss suicidal and homicidal ideation with the Veteran, but he does not have specific plan and is not an immediate danger to himself or others.  

Moreover, the clinical records reflect that the Veteran has continued to see his grandchildren and he has clearly expressed that the relationships with his grandchildren are significant.  The Board finds the statements of the providers in this regard of more persuasive value than the Veteran's written statements for purposes of this claim.  

The Board also notes that the only GAF score assigned during period, a GAF score of 50, as assigned at the time of the VA examination conducted in May 2010.  This GAF score, while showing considerable impairment, does not, in and of itself, reflect total schedular impairment.  

The Veteran states that he has a very poor memory.  However, the memory impairment required to meet the criterion for a total schedular evaluation is of far greater severity than inability to remember tasks.  The clinical evidence establishes that the Veteran has not manifested to any provider or examiner gross impairment of thought processes, disorientation, or such severe memory loss as to be unable to remember who he is or where he is, so as to meet the criteria for a total social and occupational impairment.

Considering the evidence as a while, including the Veteran's stated income, demonstrated ability to communicate effectively, and the impairments shown by the clinical records, the criteria for a total (100 percent) schedular rating, the only schedular rating higher than the assigned 70 percent evaluation, are not met.   

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards for a total schedular evaluation, such that referral to the appropriate officials for consideration of an extraschedular rating in excess of the award of TDIU is warranted.  See 38 C.F.R. § 3.321(b)(1).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In the present case, the Veteran's PTSD is manifested by severe occupational and social impairment due to depression and anxiety, but the Board does not find that the Veteran has manifested symptoms since May 24, 2007 which cannot be evaluated using the rating criteria.  The evidence demonstrates that the Veteran has not required hospitalization during the period at issue.  He has maintained sobriety.  The Veteran report in June 2008 that he was able to work only "rarely" is consistent with the TDIU award assigned on the basis of unemployability, and does not establish occupational impairment in excess of that contemplated by the award of TDIU.  

As such, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration for the period from May 24, 2007, is not warranted.  To the extent that extraschedular criteria for a total evaluation based on individual unemployability are met, the Board emphasizes that an award of TDIU has already been granted, effective from May 24, 2007, and, to that extent, an award of total compensation based on extraschedular factors has already been granted, but a total schedular evaluation is not warranted.  


ORDER

The appeal for a schedular or extraschedular evaluation in excess of 70 percent for PTSD, to include an appeal for TDIU, prior to May 24, 2007, is denied.

The appeal for a schedular evaluation in excess of 70 percent from May 24, 2007, is denied.



______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


